DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Claims 1-22 has/have been canceled, claims 40-42 have been withdrawn and claims 23-39 have been considered on the merits. All arguments have been fully considered. 
Terminal Disclaimer
The terminal disclaimer filed on 3/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,136,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim 23-33 and 36-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bitensky et al. (US PAT. 6,126,396; IDS ref.) in view of Sato et al. (US PAT. 4,837,047; IDS ref.) in further view of Przepiorka et al. (1996, Am. J. Clin. Pathol.).
	Bitensky et al. teach a blood storage device and a method of removing oxygen from the blood and thus red blood cells (see entire document). The RBCs stored in the storage device of Bitensky et al. would be “oxygen-depleted” RBCs.
	Bitensky et al. do not teach that the “oxygen-depleted” RBCs are “carbon dioxide-depleted”.
	However, it is considered that the oxygen-depleted RBCs of Bitensky et al. would be inherently “carbon dioxide-depleted” because the storage device of Bitensky et al. is made of two layers: oxygen-impermeable outer layer and oxygen-permeable inner layer, and the inside of the device is filled with inert gases such as nitrogen, argon, helium, etc. that does not bind to the heme moiety of hemoglobin (col. 4, lines 38-46), and the oxygen-impermeable outer layer would prevent diffusion of carbon dioxide through the outer layer, whereas the oxygen permeable inner layer would permit not only oxygen but also carbon dioxide diffusing out from the device. This is because the materials used for oxygen-impermeable outer layer, a material such as aluminum foil/polymer laminate, a glass fiber/polymer material (col. 6, lines 55-67), and thus, it 
	While Bitensky et al. teach the use of an oxygen scrubber/scavenger disposed between the outer layer and inner layer for depleting oxygen, however, there is no indication of carbon dioxide diffused out from the RBCs would be depleted.
	Sato et al. teach that carbon dioxide generated by the metabolism of glucides in stored blood is accumulated, the pH of the stored blood is lowered, resulting in deterioration of the functions of the blood (col. 2, lines 5-11).
	It would have been obvious to a person skilled in the art to use a known carbon dioxide scrubber/scavenger/absorbent disposed in between the outer layer and the inner layer along with the oxygen scrubber/scavenger/absorbent taught by Bitensky et al. with a reasonable expectation of success. One skilled in the art would recognize that carbon dioxide scrubber/scavenger/absorbent can be used in addition to the oxygen scavenger in the storage device of Bitensky et al. because Sato et al. teach the harmful effect of carbon dioxide, and one skilled in the art would recognize the benefit to use carbon dioxide scrubber/scavenger/absorbent to deplete carbon dioxide along with oxygen in the device of Bitensky et al. 
	Regarding the negative limitation directed to the composition with L-carnitine or an alkanoyl derivative, Bitensky et al. do not teach any addition of these components in the device or used in the method, and thus, the resulting RBCs would be generated without L-carnitine or an alkanoyl derivatives.

	Furthermore, the storage device of Bitensky et al. is impermeable to oxygen in the outer layer, and there are two layers: inner layer and outer layer, and since the storage device of Bitensky et al. is intended for blood storage, thus, the inner layer would be inherently compatible with blood.
Regarding the limitations of claims 24-26, 28, 30-33, the limitations are directed to the results of the product-by-process limitations, and there is nothing to the structure 
	Regarding claim 27, Bitensky et al. teach that the oxygen content of the RBCs is reduced to or maintained at or below about 15% of full saturation levels (col. 4, lines 11-18).
	Regarding claim 28 directed to the pCO2 being less than 10 mmHg, Bitensky et al. do not teach the limitation. However, Sato et al. teach that pCO2 is 50 mmHg or lower (col. 4, lines 39-50). Thus, it would have been obvious to a person skilled in the art to reduce carbon dioxide using the carbon dioxide scrubber/scavenger/absorbent to the level of pCO2 at 50 mmHg or lower with a reasonable expectation of success.
	Regarding claims 36 and 37, Bitensky et al. teach that the RBCs and their products have been depleted of white blood cells (i.e. leukocytes) or platelets (col. 4, lines 5-10).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bitensky et al. in view of Sato et al. in further view of Przepiorka et al. as applied to claim 23-33 and 36-39 above, and further in view of Dumont et al. (2009, Transfusion; IDS ref.; IDS ref.).
	Regarding claim 34 directed to an additive solution, and claim 35 directed to the additive solution being AS-3 or OFAS3, Bitensky et al. in view of Sato et al. in further view of Przepiorka et al. do not teach the limitation.

	It would have been obvious to a person skilled in the art to use the additive solution taught by Dumont et al. with a reasonable expectation of success. A person of ordinary skill in the art would have motivated to use the additive solution of Dumont et al. in Bitensky et al. in view of Sato et al. because one skilled in the art would recognize the beneficial effect of improved recovery of RBCs stored anaerobic condition taught by Dumont et al. since the storage condition of Bitensky et al. in view of Sato et al. is anaerobic condition. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 8,535,421 in view of  in view of Przepiorka et al. and Dumont et al. render the claims of the instant application obvious.

Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,199,016. The claims of the ‘016 patent disclose a method of preparing RBC using a storage device/system that deplete oxygen and carbon dioxide. The method of the ‘016 claims does not disclose the use of L-carnitine or alkanoyl derivative. The claims of the ‘016 further disclose that a step of irradiating RBCs (claims 21 and 39). The claims of the ‘016 disclose an additive solution such as AS-3 or OFAS3 (claim 10). Claim 19 discloses leukoreduction .

Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,339,025 in view of Przepiorka et al. (supra) and Dumont et al. (supra). The claims of the ‘025 patent disclose a method of enhancing RBC quality by depleting leukocytes, platelets, oxygen and carbon dioxide. The method of the ‘016 claims does not disclose the use of L-carnitine or alkanoyl derivative. The claims of the ‘025 do not disclose irradiated, oxygen and carbon dioxide-depleted RBCs. However, it is well known in the art that RBCs are irradiated prior to their use to prevent TA-GVHD according to Przepiorka et al. The claims of the ‘025 patent do not teach an additive solution such as AS-3 or OFAS3. However, Dumont et al. teach the benefit of the additive solution of AS-3 or OFAS3 for in vivo recovery of RBCs and thus, it would have been obvious to a person skilled in the art to use the additive solution of Dumont et al. in the method of the ‘025 patent.  Since the method of the claims of the ‘025 patent would produce the RBCs that are depleted of leukocytes, platelets, oxygen and carbon dioxide, the RBCs produced by the claims of the ‘025 patent in view of Przepiorka et al. would result in the claimed invention of the instant application. Thus, the claims of the ‘025 patent in view of Przepiorka et al. and Dumont et al. render the claims of the instant application obvious.

Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,539,375 in view of Przepiorka et al. (supra) and Dumont et al. (supra). The claims of the ‘375 patent disclose a method of processing blood to produce oxygen, leukocytes, carbon dioxide, platelet and plasma depleted blood as packed RBC using a device comprising an inner chamber and an outer chamber. The method of the ‘375 claims does not disclose the use of L-carnitine or alkanoyl derivative, and thus meet the claims of the instant application. The pCO2 of the ‘375 patent is less than 30 mmHg and SO2 being 3% or less. The claims of the ‘375 do not disclose irradiated RBCs. However, it is well known in the art that RBCs are irradiated prior to their use to prevent TA-GVHD according to Przepiorka et al. The claims of the ‘025 patent do not teach an additive solution such as AS-3 or OFAS3. However, Dumont et al. teach the benefit of the additive solution of AS-3 or OFAS3 for in vivo recovery of RBCs and thus, it would have been obvious to a person skilled in the art to use the additive solution of Dumont et al. in the method of the ‘375 patent.  Since the method of the claims of the ‘375 patent would produce the RBCs that are depleted of leukocytes, platelets, oxygen and carbon dioxide, the RBCs produced by the claims of the ‘375 patent in view of Przepiorka et al. would result in the claimed invention of the instant application. Thus, the claims of the ‘375 patent in view of Przepiorka et al. and Dumont et al. render the claims of the instant application obvious.

Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,251,387 in view of  in view of Przepiorka et al. and Dumont et al. render the claims of the instant application obvious.

Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,417. The claims of the ‘417 patent disclose a method of preparing RBC for transfusion using a RBCs with oxygen and carbon dioxide depleted. The claims of the ‘417 further disclose that a step of irradiating RBCs (claim 15). The claims of the ‘417 disclose an additive solution such as AS-3 or OFAS3 (claim 14). Regarding leuko-reduced or platelet-free red blood cells, it would have been obvious to a person skilled in the art to use leuko-reduced and 
It would have been obvious to a person skilled in the art that the RBCs produced by the method of the ‘417 patent would result in the composition of the instant claims, and thus, the claims of the ‘417 patent render the claims of the instant application obvious.

Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,583,192 in view of Przepiorka et al. (supra) and Bitensky et al. (supra).
	The claims of the ‘192 patent disclose a method of producing a blood pathogen reduced blood product that has been reduced for oxygen and carbon dioxide, and the pathogen reduced, oxygen and carbon dioxide-reduced blood product with the level of SO2 less than 25% and pCO2 of less than 90 mmHg, and teach the additive solution of AS-3. The blood product of the ‘192 patent is not irradiated, however, the product was treated for reducing pathogens in the blood product, and thus, the pathogen-reduced product of the ‘192 patent would be the same as the irradiated RBC of the instant application. Furthermore, it would have been obvious to a person skilled in the art to use irradiation to reduce pathogen contamination in a blood product as taught by Przepiorka et al. Przepiorka et al. teach that RBCs are irradiated prior to their use to prevent TA-GVHD. Regarding leuko-reduced or platelet-free red blood cells, it would have been obvious to a person skilled in the art to use leuko-reduced and platelet-free red blood cells since it is a well-known practice to prepare RBCs in the art. Regarding the storage .

Claims 23-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 8-9, 13, 19, 23, 228, 31-32, 38-39 and 45-47 of copending Application No. 16/304,611 (reference application) in view of Dumont et al. (supra) and Bitensky et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘611 application disclose oxygen and carbon dioxide-reduced red blood cells (particularly claim 38), and the red blood cells are irradiated with UV. The pCO2 of the red blood cells is 90 mmHg or less, and SO2 being less than 25%. The claims of the ‘611 application do not teach an additive solution such as AS-3 or OFAS3. However, Dumont et al. teach the benefit of the additive solution of AS-3 or OFAS3 for in vivo recovery of RBCs and thus, it would have been obvious to a person skilled in the art to use the additive solution of Dumont et al. in the method of the ‘611 application. Regarding leuko-reduced or platelet-free red blood cells, it would have been obvious to a person skilled in the art to use leuko-reduced and platelet-free red blood cells since it is a well-known practice to prepare RBCs in the art. Regarding the storage vessel, Bitensky et al. teach the storage device made of two layers: oxygen-impermeable outer layer and oxygen-permeable inner layer (col. 4, lines 38-46), and intended for reducing oxygen .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The double patenting rejection based on the US PAT. 10,136,635 has been withdrawn due to the filing of a TD on 3/1/2021.
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
	Regarding the claim rejection under 35 USC §103, Applicant asserted that none of the prior references teach that depletion of oxygen prior to irradiation could be beneficial. Applicant argued that Przepriorka does not direct a person of ordinary skill in the art towards deoxygenation as a solution to the known problems of irradiation damage in stored red blood cells. The Examiner respectfully disagrees with the applicant’s arguments. 
	The claimed invention is directed to a composition comprising irradiated, oxygen and carbon dioxide-depleted red blood cells not comprising L-carnitine or an alkanoyl derivative.  

The claimed composition comprises RBCs without oxygen and carbon dioxide. As discussed in the claim rejection, the step of irradiation does not change the structure of RBCs, at least those survived the irradiation. Thus the step of irradiation does not provide patentable weight in determining patentability unless the step provides structural limitation to the claimed product. The irradiation might kill RBCs and the anaerobic condition would prevent the deleterious effects of irradiation on RBCs. However, even if this occurs, the survived RBCs from the irradiation would be the same as the claimed RBCs in the absence of evidence to the contrary. Furthermore, as acknowledged by applicant, Przepriorka teaches controlling detrimental effects of radiation by dose and storage period. The live RBCs of Bitensky in view of Sato in the storage before the irradiation, and the survived RBCs of Bitensky after the irradiation would be structurally the same regardless the step of irradiation. Thus, it is the Examiner’s position that the Bitensky’s RBCs would be structurally the same before or after irradiation. 

Applicant stated that the instant specification provides that the deleterious effects of  irradiation on RBCs be prevented when treated anaerobically without L-carnitine or an alkanoyl derivative additives. While the rationale of applicant to combine deoxygenation and then irradiation is for preventing deleterious effect of irradiation on RBC, however, the rationale of combining prior art does not need to be the same as the applicant’s rationale. In response to applicant's argument that none of references cited recognize the benefit of deoxygenation prior to irradiation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant alleged that the Examiner has not shown that irradiation of oxygen and carbon dioxide depleted blood was taught prior to Applicant’s disclosure. The Examiner respectfully disagrees with the allegation. Based on the above discussion, the combined teachings of Bitensky, Sato and Przepriorka would render the claimed irradiated, oxygen and carbon dioxide-depleted RBCs as claimed.
Regarding the double patenting claim rejection based on PAT. 9,199,016, applicant argued that the claims of the ‘016 do not disclose a composition comprising 
	Regarding the double patenting rejection based on US PATS. 9,339,025; 9,539,375; 10,251,387; 10,603,417; 10,583,192, applicant asserted that there is no teaching or motivation to combine Przepriorka, Bitensky and/or Dumont. The Examiner respectfully disagrees with the allegation. Each of double patenting rejection citing Przepriorka, Bitensky and/or Dumont discloses motivation to combine the teachings of the cited references as elaborated in the 103 rejections above. For the same rationales, the claims of each US PAT cited in view of the secondary references would render the claimed invention obvious.
	Applicant requested the double patenting rejection based on 16/304,611 held in abeyance. Since there are pending claim rejections, the holding of the double patenting rejection is proper.
	It is noted that a new double patenting rejection based on US PAT. 8,535,421 is presented in this office action.
Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.